Citation Nr: 0516424	
Decision Date: 06/16/05    Archive Date: 06/27/05

DOCKET NO.  96-09 032	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Atlanta, Georgia


THE ISSUES

1.  Entitlement to a rating higher than 10 percent for 
service-connected generalized anxiety disorder.

2.  Entitlement to an effective date earlier than July 24, 
1994 for the award of a 10 percent rating for service-
connected generalized anxiety disorder.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Zills, Counsel


INTRODUCTION

The appellant had active service from October 1941 to 
November 1943.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 1995 RO decision which confirmed a 
noncompensible (0 percent) rating assigned for the 
appellant's service-connected generalized anxiety disorder.  
In a November 1997 decision, the RO increased the appellant's 
disability rating to 10 percent, effective July 24, 1994.  
The veteran appealed seeking a higher rating and an earlier 
effective date for his compensable rating.  In September 
1999, the Board remanded the claims to the RO for additional 
evidentiary development.  In July 2000, the veteran testified 
at a videoconference hearing before the Board.  The case was 
again remanded to the RO in September 2000. 


REMAND

In connection with the veteran's claims for an increased 
rating and an earlier effective date for his service-
connected generalized anxiety disorder, he submitted a 
written request for a hearing in July 1999.  In July 2000, he 
testified before the Board via a videoconference hearing.  
Subsequently, the member of the Board who held the hearing 
retired from VA.  As such member is no longer available to 
decide the veteran's claim, the veteran is afforded the 
opportunity to appear at another hearing before a current 
member of the Board.  In a written statement submitted in May 
2005, he expressed his desire to appear before the Board to 
present testimony at a Travel Board hearing.

The Court has determined that the veteran has a right to 
request a hearing before the issuance of a Board decision.  
See Bernard v. Brown, 4 Vet. App. 384, 393 (1993) (citing 38 
U.S.C.A. § 7104(a) (West 1991); 38 C.F.R. §§ 3.103(a) and 
(c), 19.9, 19.25, 20.704).  In light of the veteran's request 
and to accord him due process, the RO should schedule such a 
hearing.  38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. §§ 19.75, 
19.76, 20.703, 20.704 (2004).

Therefore, in order to fully and fairly adjudicate the 
veteran's claims, this case is REMANDED to the RO via the 
Appeals Management Center for the following action:

The RO should schedule the veteran for a 
Travel Board hearing at the RO nearest 
his current residence in accordance with 
38 C.F.R. § 20.704.  After the hearing is 
conducted, the case should be returned to 
the Board, in accordance with appellate 
procedure.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
C. W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




